 



Exhibit 10.2
***Confidential treatment has been requested for portions of this exhibit. The
copy filed herewith omits the information subject to the confidentiality
request. Omissions are designated as [***]. A complete version of this exhibit
has been filed separately with the Securities and Exchange Commission.
SUPPLY AGREEMENT

     
between
  Wacker Chemie AG
 
  Hanns-Seidel-Platz 4
 
  81737 Munich
 
  Federal Republic of Germany
 
   
 
  - hereinafter referred to as "WACKER" -
 
   
and
   
 
  Evergreen Solar, Inc.
 
  138 Bartlett Street
 
  Marlboro, MA 01752
 
  USA
 
   
 
  - hereinafter referred to as “BUYER” -

Preamble
BUYER has requirements for polycrystalline Silicon. WACKER is willing to supply
BUYER with polycrystalline Silicon.
Now, therefore, in consideration of the foregoing and the mutual premises
hereinafter contained, WACKER and BUYER agree as follows:
Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



2 

1.   Product       WACKER agrees to sell and deliver and BUYER agrees to
purchase and take the polycrystalline Silicon manufactured by WACKER as defined
per specification set forth in Appendix A (hereinafter referred to as
,,PRODUCT“).   2.   Quantities   2.1   The BUYER shall make the agreed
prepayment according to the payment schedule set forth in Appendix A.      
WACKER shall sell and deliver to BUYER and BUYER will purchase and take from
WACKER the annual quantities of PRODUCT set forth in Appendix A.   3.   Prices /
Payment Terms   3.1   The prices for the PRODUCT are set forth in Appendix A .  
3.2   The prices under Section 3.1 above shall be firm until 31.12.2018 and only
subject to change, if the relevant energy price index, defined in Appendix C,
increases or decreases [***]. The agreed prices will be adjusted by the rate
(Euro/kg) as specified in the table in Appendix C.   3.3   WACKER shall invoice
BUYER with each shipment of PRODUCT. BUYER shall pay such invoices net within 30
(thirty) days from the date of such invoices.   4.   Delivery   4.1   PRODUCT
shall be delivered FCA German Seaport (Incoterms 2000).   4.2   All deliveries
of PRODUCT are subject to WACKER’s General Conditions of Sale set forth in
Appendix B and hereby made part of this Agreement, provided, however, that if
there is any conflict between the terms of this Agreement and the said
Conditions of Sale the terms of this Agreement shall prevail.   4.3   The agreed
annual quantities for the years 2010, 2011, 2012, 2013, 2014, 2015, 2016, 2017
and 2018 will be shipped in about equal monthly instalments.   5.   Quality /
Inspection and Testing   5.1   The PRODUCT supplied by WACKER shall conform to
the specifications set forth in Appendix A.   5.2   It is understood and
expressly agreed that the PRODUCT delivered by WACKER hereunder are PRODUCTS of
technical quality only and BUYER is exclusively responsible for fitness for
purpose, handling, use and application of the PRODUCT.

Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



3 

5.3   Upon receipt of each shipment of PRODUCT BUYER shall inspect the PRODUCT.
Unless BUYER notifies WACKER [***] after the arrival of the shipment at Buyer ´s
premises or warehouse, that it does not conform to the quantity ordered or
WACKER ´s certificate of quality does not conform to the specifications set
forth in Appendix A, said shipment shall be deemed to have been delivered as
ordered and WACKER ´s certificate of quality shall be deemed to conform to the
specifications.   6.   Warranty / Liability   6.1   WACKER warrants solely that
the PRODUCT delivered shall conform to the specifications set forth in
Appendix A. Except for the warranty provided above, WACKER disclaims any and all
other express or implied warranties with respect to the PRODUCT, and any
warranty of merchantability or fitness for a particular purpose is expressly
disclaimed.   6.2   BUYER’s exclusive remedy and WACKER’s sole obligation for
any claim or cause of action arising under this Agreement because of defective
PRODUCT is expressly limited to either (i) the replacement of non-conforming
PRODUCT or the repayment of the purchase price of the respective quantity of
PRODUCT; OR (ii) [***]. Any remedy is subject to BUYER giving WACKER notice as
provided for in Section 5.3.   6.3   The parties agree that the remedies
provided in this Agreement are adequate and that except as provided for above,
neither party shall be liable to the other, whether directly or by way of
indemnity or contribution for special, incidental, consequential or other
damages arising from the breach of any obligation hereunder or for any other
reason whatsoever, including actions for tort, strict or product liability,
patent or trademark infringement except as provided for herein.   7.  
Confidentiality   7.1   BUYER may use all the information disclosed by WACKER
under this Agreement only for the purposes contemplated herein.   7.2   BUYER
agrees to keep secret such information and to take the necessary measures to
prevent any disclosure to third parties.   7.3   BUYER is responsible for
assuring that secrecy is maintained by its employees and agents.   7.4   The
secrecy obligation does not apply to information

  –   where BUYER can prove that is was known to BUYER prior to its receipt;

Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



4 

  –   which is or has become generally available to the public prior to its
receipt;     –   which is or has become generally available to the public
without being the result of a breach of this Agreement;     –   which is in
accordance with information BUYER received or got access to from an entitled
person without any obligation of secrecy;     –   where WACKER approved the
disclosure in a particular case in writing.

7.5   The secrecy obligation shall survive the term of this Agreement.   8.  
Security Interest       BUYER hereby grants WACKER a continuing security
interest in any PRODUCT and in the proceeds (including proceeds of sale or
insurance) until the entire purchase price for the PRODUCT currently or
previously sold to BUYER is paid and until all late payment interest, legal fees
and expenses required to enforce WACKER’s rights and any costs, expenses, taxes
or other charges required to be paid by BUYER to WACKER have been paid in full.
BUYER specifically agrees that WACKER may file one or more financing statements
or other documents and take all necessary or appropriate in order to create,
perfect, preserve or enforce WACKER’s security interest in the PRODUCT pursuant
to the Uniform Commercial Code and other applicable law, and hereby grants to
WACKER a power of attorney to execute such statements or documents in BUYER’s
name. WACKER’s reasonable costs and expenses (including, but not limited to,
attorney’s fees and expenses for pursuing, searching for, receiving, taking,
keeping, storing, advertising and selling the PRODUCT shall be paid by BUYER who
shall remain liable for any deficiency resulting from a sale of the PRODUCT and
shall pay any deficiency forthwith on demand. The requirement of reasonable
notice of sale shall be met if such notice is mailed and addressed to BUYER at
its last address appearing on WACKER’s records at least 30 days prior to the
date of sale.   9.   Force Majeure   9.1   If either party should be prevented
or restricted directly or indirectly by an event of Force Majeure as hereinafter
defined from performing all or any of its obligations under this Agreement, the
party so affected will be relieved of performance of its obligations hereunder
during the period that such event and its consequences will continue, but only
to the extent so prevented, and will not be liable for any delay or failure in
the performance or any of its obligations hereunder or loss or damage whether
direct, general, special or consequential which the other party may suffer due
to or resulting from such delay or failure, provided always that prompt notice
is given by the affected party to the unaffected party by facsimile or telephone
of the occurrence of the event constituting the Force Majeure, together with
details thereof and an estimate of the period of time for which it will
continue.

Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



5 

9.2   The term Force Majeure shall include without limitation strike, labour
dispute, lock out, fire, explosion, flood, war (accident), act of god or any
other cause beyond the reasonable control of the affected party, whether similar
or dissimilar to the causes enumerated above.   10.   Assignment       This
Agreement or any part thereof is not assignable by either party without the
prior written consent of the other party.   11.   Entire Agreement   11.1   This
Agreement constitutes the whole agreement between the parties as to the subject
matter thereof and no agreements, representations or warranties between the
parties other than those set out herein are binding on the parties.   11.2   No
waiver, alteration, or modification of this Agreement shall be valid unless made
in writing and signed by authorized representatives of the parties.   12.  
Severability       In the event, any provision of this Agreement shall be
declared invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.   13.   Headings       The headings of the articles of this
Agreement are inserted for convenience only and shall not be deemed to
constitute a part of this Agreement or to affect the construction hereof.   14.
  Duration / Termination   14.1   This Agreement will commence on the August 31,
2007 and will endure for a defined period of 11 (eleven) years and 4
(four) months.

Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



6 

15.   Applicable Law / Jurisdiction       This Agreement shall be construed and
the legal relations between the parties hereto shall be determined in accordance
with the laws of Germany; the application of the 1980 United Nations Convention
on Contracts for the International Sale of Goods is expressly excluded.      
Exclusive place of jurisdiction shall be Munich.

     
Wacker Chemie AG
  Evergreen Solar, Inc.
WACKER POLYSILICON
   
 
   
Date: July 24, 2007
  Date: July 20, 2007
 
   
/s/ Ewald Schindlbeck
  /s/ Michael El-Hillow
Ewald Schindlbeck
  Michael El-Hillow
President
  Chief Financial Officer
 
   
/s/ Reimund Huber
   
Reimund Huber
   
Director Marketing & Sales
   

Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



7 

Appendix A
Solargrade Polysilicon
Specification PCL-NCS (B)

              Annual quantity   Price Euro/kg Calendar year   in kg   ex works
Burghausen
2010
  [***]   [***]
2011
  [***]   [***]
2012
  [***]   [***]
2013
  [***]   [***]
2014
  [***]   [***]
2015
  [***]   [***]
2016
  [***]   [***]
2017
  [***]   [***]
2018
  [***]   [***]

Prepayment schedule
The BUYER will prepay the amount of [***] for the total above agreed contract
quantity.
The invoices, regarding deliveries up to the annual agreed quantity, will be
reduced by [***] with each shipment. So WACKER ´s invoice will state the above
agreed prices on the invoice, but will make note, that the BUYER has only to pay
the invoice amount reduced by [***].
Regarding to the agreed annual quantities the total prepayment amount of Euro 8
985 600 (eight million nine hundred eighty five thousand six hundred) has to be
paid according to the following schedule on the account of Wacker Chemie AG :
August 31, 2007 Euro 8 985 600 (eight million nine hundred eighty five thousand
six hundred)
In case the BUYER does fail to take the full amount of the agreed annual
quantity in one respective calendar year, WACKER does not have to repay the not
absorbed outstanding prepayment (regarding the respective calendar year), BUYER
also doesn ´t have the right to set this prepayment against deliveries of the
following year.
Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



8 

Appendix B
General Conditions of Sale
1. Generally:

All our supplies and services as well as our contracts concluded with us are
exclusively subject to the following terms and conditions of sale. Terms of the
Purchaser which contradict or which deviate from our sales terms and which are
not expressly recognised by us are not valid even if we do not expressly object
to them. Where a continuing business relationship exists, all future contracts,
supplies and services are also subject to our conditions of sale.
2. Offer Conclusion of Contract:

Our offers are subject to change and non-binding. Orders are only valid if
confirmed by using writing or if recognised by us through the act of delivery.
Any additional verbal agreements, supplements and modifications are also only
valid if confirmed in writing.
3. Delivery, Default:
3.1 Unless otherwise agreed, any dates quoted for delivery are non-binding.
3.2 We are entitled to make partial deliveries as far as the Purchaser must
reasonably accept this in the circumstances of an individual case. The
corresponding invoices issued are payable without regard to whether complete
delivery has been made.
3.3 In the event delivery is delayed, the Purchaser may set us a reasonable
grace period with the notice that he rejects the acceptance of the delivery item
after expiry of the grace period. After the expiry of the grace period, the
Purchaser is entitled to cancel the contract of sale through written notice or
to request damages instead of performance.
At our request the Purchaser is obligated to state within a reasonable period
whether he cancels the contract due to delay in delivery, seeks damages instead
of performance or insists on performance.
3.4 Our liability is set forth in para. 9. Furthermore in the event of slight
negligence, our liability is limited to the invoice value of the respective
delivery item.
4. Return of loan packaging:

In the event of delayed return (meaning in the event normal unloading times are
exceeded) of loading equipment, loading tanks and other loan packaging we
reserve the right to charge the Purchaser for the costs incurred by us.
5. Prices:
5.1 Unless otherwise expressly agreed, prices are quoted [***].
5.2 The prices valid [***].
[***].
6. Payment:
6.1 The payment shall be made in Euro to one of our bank accounts indicated on
the reverse side.
6.2 Should Purchaser be in arrears with payment, interest for default shall be
due and payable at [***]. We reserve the right to claim further damages. If the
interest we claim is higher than the statutory interest for delayed payment, the
Purchaser has the right to demonstrate lower damages just as we have the right
to show that greater damages were incurred.
6.3 Should Purchaser be in arrears with payment or should there be reasonable
doubts as to Purchaser’s solvency or credit rating, we are without prejudice to
our other rights — entitled to require payment in advance for deliveries not yet
made, and to require immediate payment of all our claims arising from the
business relation.
6.4 Bills of exchange and cheques shall be accepted upon separate agreement and
only by way of payment. AII expenses incurred in this regard shall be borne by
the Purchaser.
6.5 Only uncontested or legally proved claims shall entitle the Purchaser to
set-off or withhold payment.
7. Force Majeure:

Events of Force Majeure, in particular strikes, lock outs, operation or
transport interruptions, including at our suppliers, shall suspend the
contractual obligations of each party for the period of the disturbance and to
the extent of its effects. Should me delays caused exceed a period of 6 weeks,
both parties shall be entitled to cancel the contract with respect the
contractual performance affected by such delays. No other claims exist.
8. Quality:
8.1 All our data, especially data relating to product suitability, processing
and use, as well as to technical support; have been compiled to the best our
knowledge. The Purchaser, however, must still perform his own inspections and
preliminary trials.
8.2 The Purchaser undertakes to examine the goods immediately after delivery
with respect to any defects concerning quality and suitability a purpose and
object to ascertainable defects. Sample testing shall also be performed if this
can be reasonably expected of the Purchaser. Failure to proceed in aforesaid
manner shall result in the goods being regarded as accepted.
8.3 Complaints must be made within [***] after receipt of the goods. In case of
hidden faults, however, complaints are to be made [***]. Said claims shall only
be taken into consideration if and when made in writing and with the relevant
documentation attached. To comply with the time limit shall be sufficient if the
complaint is sent in good time.
Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



9 

8.4 We are not liable on the basis of public statements by us, the manufacturer
or his agents, if we were not aware of the statement or were not required to
have knowledge thereof, the statement was already corrected at the time of the
purchase decision or the Purchaser cannot show that the statement influenced his
purchase decision.
8.5 We are not liable for defects which only marginally reduce the value or the
suitability of the object. A marginal defect exists in particular if the defect
can be removed by the Purchaser himself with insignificant effort.
8.6 If the Purchaser requests replacement performance due to a defect, we may
choose whether we remove the defect ourselves or deliver a defect-free object as
a replacement. The right to reduce the price or cancel the contract in the event
of an unsuccessful replacement performance shall remain unaffected.
8.7 Where complaints are justified, the goods may only be returned to us at our
expense if after we receive notice of the defect we do not offer to collect or
dispose of the goods.
8.8 If increased costs arise because the Purchaser has transferred the goods to
a place other than his commercial place of business, we shall charge the
Purchaser for the increased costs in connection with the remedying of the
defect, unless the transfer corresponds to the designated use of the object.
8.9 Damage and claims for reimbursement of expenses shall remain unaffected as
far as not excluded by para. 9.
8.10 All claims due to a defect are subject on limitation period of [***] after
delivery of the object. No warranty is made for used objects. The statutory
limitation period for objects which are used for a building structure in
accordance with their usual manner of use, and which cause the defectiveness
thereof, shall remain unaffected.
8.11 The rights of the Purchaser under §§ 478, 479 German Civil Code remain
unaffected.
9. Liability:
Our liability is excluded regardless of the legal grounds.
This shall not apply in the · event of intentional actions or gross negligence
by us or our legal representatives or agents or in the event of a breach of
material contractual duties, In the event of a slightly negligent breach of
material contractual duties, our liability is limited to [***]. For damages due
to delayed performance para. 3.4 shall also apply. Our liability for damages due
to injury to life, the body or health, the liability based on a guarantee and
under mandatory statutory provisions, in particular the Product Liability Act,
remain unaffected.
10. Reservation ·of Ownership:
10.1 ·The goods that have been sold remain our sole property until all
outstanding debts arising from the business connection with the Purchaser have
been paid in full. The Purchaser has power of disposal of the purchased goods in
the ordinary course of business, or he may process the goods until revocation by
us.
10.2 Reservation of ownership and power of disposal, as laid down in clause
10.1, also apply to the full value of the manufactured goods produced by
processing, mixing and blending or combining our goods. In each case we qualify
as the manufacturer. In cases where the goods are processed, mixed or blended or
combined with those of a third party, and where the reservation of the latter
continues to apply, then we acquire joint ownership in proportion to the invoice
value of hose processed goods. If security rights of a third party are in fact
or in law below that share, the difference will be to our benefit.
10.3 If he Purchaser resells our goods to third parties he hereby assigns the
entire resulting payment claim — or in the amount of our joint share therein
(see para. 10.2) — to us. In the event the parties agree on a current account,
the respective balance amounts shall be assigned. However, the Purchaser shall
be entitled to collect such payment claim on our behalf until we revoke such
right or his payments are discontinued. The purchaser is only authorized to make
assignment of these claims – even only for the purpose of collection by way of
factoring — with our express written consent.
10.4 The Purchaser shall immediately give notice to us if any third party raises
any claim with respect to such goods or claims which are owned by us.
10.5 [***].
10.6 We are also entitled to take back goods on the basis of the reservation of
title, even if we have not previously cancelled the contract If products are
taken back by way of the exercise of the reservation of ownership, this shall
not constitute cancellation of the contract.
10.7 If he laws of the country in which the goods are located after delivery do
not permit the Vendor to retain the title to said goods but allow the retention
of other similar rights to the delivery item, the Purchaser shall provide us
with such other equivalent right. The Purchaser undertakes to assist us in the
fulfilment of any form requirements necessary for such purpose.
11. Place of Fulfilment, Applicable Law and Jurisdiction:
11.1 The originating point of the goods shall in each case, be the place of
fulfilment for the delivery. Munich shall he the place of fulfilment for
payment.
11.2 Exclusively the laws of the Federal Republic of Germany shall apply between
the parties. The application of the 19890 United Nations Convention on Contracts
for the International Sale of Goods is expressly excluded.
11.3 If the Purchaser is a merchant or does not have a general place of
jurisdiction in Germany, the place of jurisdiction is Munich. We shall, however,
have the right to also bring a claim against the Purchaser at his general place
of jurisdiction
Munich, 15th May 2002
Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



10 

Appendix C , page 1 of 2
Relevant Energy Price index:
[***]
Source:
[***]
Evaluation periods:
[***]
[***]
[***]
[***]
Price Adjustment Table:
CB ... Index value of Basis evaluation period
CN ... Index value of New evaluation period

          Price Adjustment CN/CB (%)   EURO / kg
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]
[***]
  [***]

On the following example for the calculation of the price adjustment the
procedure is explained in more detail.
Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



11 

Appendix C, page 2 of 2
[***]
Supply Agreement Evergreen Solar, Inc./ Wacker Chemie AG August 31, 2007

 



--------------------------------------------------------------------------------



 



(WACKER POLYSILICON LOGO) [b67179esb6717901.gif]
PRODUCT SPECIFICATION

         
Specification:
  PCL-NCS   Version: B
Date of Issue:
  10.07.2007    

     
Product
  HYPER PURE SILICON, POLY, SOLAR APPLICATION
 
  [***]
Supplier
  Wacker Chemie AG Polysilicon / Site Burghausen
Manufacturer
  Wacker Chemie AG Polysilicon / Site Burghausen

The data presented in this specification are confidential and must not be
disclosed to any other parties without the expressed written consent of Wacker
Chemie AG Polysilicon Logistics / Site Burghausen . This specification is issued
and handled by Wacker Chemie AG Polysilicon Logistics / Site Burghausen; it is
valid upon authorized signature by customer and supplier.
agreed upon :

     
Evergreen Solar Inc:
   
 
   
 
  Name / Position / Date
 
   
Wacker Chemie AG:
   
 
   
 
  Name / Position / Date
 
   
Wacker Chemie AG:
   
 
   
 
  Name / Position / Date

Distribution :

                      Evergreen Solar Inc   Wacker Chemie AG Polysilicon
Logistics
Copies
    1       1  

List of Revisions:

                  New issue/Change   Description   Date   Revision
New issue
        29.03.2000     A
 
               
Change
  4. Labels/Report on inspection     20.07.2006     B
 
  —> revised values for delivery note            
 
  —> revised values for Certificate of compliance            
 
  —> new item 4.3            

page 1 of 4



--------------------------------------------------------------------------------



 



(WACKER POLYSILICON LOGO) [b67179esb6717901.gif]
PRODUCT SPECIFICATION

1.   Material of Specification and Application   1.1   This SPECIFICATION
describes requirements for solar grade silicon material, which is purchased by
CUSTOMER from WACKER.   1.2   In case that either CUSTOMER or WACKER wishes to
change all or part of SPECIFICATION, such party will give notice to the other
party [***] prior to the date upon which it wishes such change to take effect
unless otherwise mutually agreed.   1.3   This SPECIFICATION sets acceptance and
rejection criteria for all incoming solar grade silicon material, and supersedes
all the previous.   2.   Production Method       The delivered silicon chips are
produced [***] as feed stock gas.   3.   Values and Analytical methods

              Parameter   Values and Units   Analytical methods   Notes
Bulk purity and Resistivity
  [***]   [***]   [***]
 
           
 
  [***]   [***]   will be delivered as collective consignment with corresponding
collectve lot numbers.
 
           
 
  [***]   [***]    
 
           
Surface Metals
  [***]   [***]    
 
           
Resistivity
  [***]        

              Size   Length   Weight   Notes
[***]
  [***]   [***]   [***]

page 2 of 4 



--------------------------------------------------------------------------------



 



(WACKER POLYSILICON LOGO) [b67179esb6717901.gif]
PRODUCT SPECIFICATION

      Parameter   Notes
Surface condition
  [***]
Surface morphology, Discolourations and Stains
  [***]
Foreign substances
  [***]
Weight
  [***]
Packing
  [***]

4.   Labels/Report on Inspection
  4.1   Labels on [***]       The label on the [***] will give the information
about

   (1)   Manufacturer      (2)   Collective lot number      (3)   Weight    
 (4)   Guaranteed values for resistivity      (5)   [***]      (6)   Poly grade:
Solar Poly      (7)   Article name

4.2   Labels on Pallets       The label on the pallet will give the information
about

   (1)   Manufacturer      (2)   Collective lot number      (3)   Weight of
pallet      (4)   Specification number

4.3   Bags and pallets can contain additional labels and/or additional
information for internal purposes   4.4   Delivery Note       To accompany each
shipment with the information about

   (1)   Order number      (2)   Quantity      (3)   Collective lot numbers /
Quantity      (4)   Specification number      (5)   [***]

4.5   Certificate of Compliance       To accompany each shipment with the
information about


   (1)   Order number      (2)   Product name

page 3 of 4 



--------------------------------------------------------------------------------



 



(WACKER POLYSILICON LOGO) [b67179esb6717901.gif]
PRODUCT SPECIFICATION

5.   Procedure of Claim Handling   5.1   Generally claims refer to lots.   5.2  
Upon receiving a notice of quality problem or a claim notice from CUSTOMER,
WACKER investigates causes of such problem or claim and [***] after receiving a
sample of the claimed lot.   5.3   All the costs incurred relating to any
rejection set out in this article are [***].

page 4 of 4 